DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	Claims 1-15 have been cancelled. Claims 16-28 have been submitted for examination and are pending.

Priority
3.	This application is a Continuation of U.S. patent application Ser. No. 17/242,646 (now U.S Pat. No. 11445209), filed on Apr. 28, 2021, which is a Continuation of Ser. No. 16/793,789, filed on Feb. 18, 2020, (U.S. Pat. No. 11,025,945), which is a Continuation of International Application No. PCT/KR2019/012991, filed on Oct. 4, 2019 which claims priority to U.S. Provisional Application No. 62/740,972, filed on Oct. 4, 2018, the contents of which are all hereby incorporated by reference herein in their entirety.

Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 07/13/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

6. 	Claims 16, 22, 28 are rejected on are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 7, and 13 of U.S Patent No. 11132056 (U.S Application 16/703,649) in view of Hung et al. (US2020/0099951A1) (hereinafter Hung). Although the conflicting claims are not identical, they are not patentably distinct from each other because it is merely in the terminology used in both sets of claims.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented. Please see further example below. Differences are bolded in the following comparison table.
Current application 17/863,829
Conflicting U.S Patent No. 11132056 (U.S Application 16/703,649)
Claim 1
Claim 1
An image decoding method performed by a decoding apparatus, the method comprising: 
deriving a history-based motion vector prediction (HMVP) buffer for a current block; 
configuring motion information candidate list based on an HMVP candidate comprised in the HMVP buffer; 
deriving motion information of the current block based on the motion information candidate list; 
deriving a reference picture index of the current block based on the motion information; 
deriving a motion vector of the current block based on the motion information; 
generating prediction samples for the current block based on the reference picture index and the motion vector; and 
generating reconstructed samples based on the prediction samples, 
wherein a current picture includes one or more tiles, 
wherein the current block is for one of coding units (CUs) split from a coding tree unit (CTU), 
wherein the HMVP buffer is updated based on motion information of a previous block, 
wherein the HMVP buffer is initialized at a firstly-ordered CTU per each CTU row of each tile, 
wherein the method further comprising: 
determining whether the CTU is a firstly-ordered CTU in a CTU row of a current tile, 
wherein the HMVP buffer for the current block is derived based on the result of the determination, and 
wherein based on the result of the determining that the CTU is the firstly-ordered CTU in the CTU row of the current tile, the HMVP buffer is initialized for the CTU, and 
wherein a tile is a rectangular region of CTUs within a particular tile column and a particular tile row in a picture.
An image decoding method performed by a decoding apparatus, the method comprising: 
deriving a history-based motion vector prediction (HMVP) buffer for a current block; 
configuring motion information candidate list based on an HMVP candidate comprised in the HMVP buffer; 
deriving motion information of the current block based on the motion information candidate list; 
generating prediction samples for the current block based on the motion information; and 
generating reconstructed samples based on the prediction samples, 
wherein a current picture includes one or more tiles, 
wherein the current block is for one of coding units (CUs) split from a coding tree unit (CTU), 
wherein the HMVP buffer is updated based on motion information of a previous block,
 wherein the HMVP buffer is initialized at a firstly-ordered CTU per each CTU row of each tile, wherein the method further comprising: 
determining whether the CTU is a firstly-ordered CTU in a CTU row of a current tile, 
wherein the HMVP buffer for the current block is derived based on the result of the determination, and 
wherein based on the result of the determining that the CTU is the firstly-ordered CTU in the CTU row of the current tile, the HMVP buffer is initialized for the CTU.

	The conflicting application discloses all subject matter of the claimed invention with the exception of “deriving a reference picture index of the current block based on the motion information; deriving a motion vector of the current block based on the motion information; generating prediction samples for the current block based on the reference picture index and the motion vector; wherein a tile is a rectangular region of CTUs within a particular tile column and a particular tile row in a picture.” 
However, Hung from the same or similar fields of endeavor discloses deriving a reference picture index of the current block based on the motion information (e.g. see paragraphs 0136, 0137, 0143: reference index; also see paragraphs 0143, 0160, 0173); deriving a motion vector of the current block based on the motion information (e.g. see Figs. 5A-6B, paragraphs 0140, 0143, 0145: driving motion vector); generating prediction samples for the current block based on the reference picture index and the motion vector (e.g. see paragraphs 0141, 0160, 0173); wherein a tile is a rectangular region of CTUs within a particular tile column and a particular tile row in a picture (e.g. see paragraphs 0066-0068: a tile column).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system disclosed by the conflicting application to add the teachings of Hung as above, in order to reduce coding efficiency deterioration cause by affine mode blocks and improve coding efficiency of blocks (see paragraph 0189: Hung).
7.	Similarly, claims 16, 22, 28 of current application are very similar to claims 1, 10, and 19 of conflicting U.S Patent No. 11,445,209 (U.S application 17/242,646), respectively. Thus, non-statutory double patent applies.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ON MUNG whose telephone number is (571) 270-7557 and whose direct fax number is (571) 270-8557.  The examiner can normally be reached on Mon-Fri 9am - 6pm (ET).
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on (571)272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ON S MUNG/Primary Examiner, Art Unit 2486